DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/09/2020. In this action claim(s) 1-3, 6-11, 14-16 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Patent No. 9189414) and Plamondon (US Pub. No. 200802229024).  The Plamondon reference has been added to address storing a complete updated version of the data object in the storage service in response to determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

In response to Applicant’s claims filed on January 15, 2020, claims 1-3, 6-11, 14-16 and 22-25 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-11, 14-16 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Patent No. 9189414) in view of Plamondon (US Pub. No. 200802229024).

With respect to claim 1, Shim et al. teaches a computer-implemented method comprising:

providing a storage client for accessing a storage service from a computer program (See Column 3Lines 57-67 “one or more client systems 101-102 communicatively coupled to storage system 104 over network 103”); 

providing a cache within the storage client for reducing a number of accesses to the storage service (See Column 4 Lines 40-55 “data such as data objects 112-113 is accessed in the underlying storage system, the data may be cached in cache memory device 114”);



for each of a plurality of updates to the data object, storing a delta in the storage service, wherein the delta encodes a difference between a new version and a previous version of the data object (See Column 20 Lines 34-60 “Data stored in the storage units may be stored in a compressed form (e.g., lossless compression: HUFFMAN coding, LEMPEL-ZIV WELCH coding; delta encoding: a reference to a chunk plus a difference; etc.)”).  Shim et al. does not disclose determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.
However, Pamondon teaches storing a complete updated version of the data object in the storage service in response to determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold (See Paragraph 111 “the device detects an operational characteristic of the transport layer connection to the server is within the predetermined threshold for freshening the object in the cache. In some embodiments, the device transmits, in response to the detection, the request to the server to obtain the status of the object. The device transmits the request to the server prior to a user requesting the object from the page. In another embodiment, the device transmits a conditional request for the object to the server. In other embodiments, the device receives an updated version of the object from the server, and stores the object in the cache”).


The Shim et al. reference as modified by Plamondon teaches all the limitations of claim 1.  With respect to claim 2, Plamondon teaches the method of claim 1, further comprising:

in response to storing the complete updated version of the data object in the storage service, deleting an earlier version of the data object and at least one delta on the storage service (See Paragraph 111 “the device detects an operational characteristic of the transport layer connection to the server is within the predetermined threshold for freshening the object in the cache. In some embodiments, the device transmits, in response to the detection, the request to the server to obtain the status of the object. The device transmits the request to the server prior to a user requesting the object from the page. In another embodiment, the device transmits a conditional request for the object to the server. In other embodiments, the device receives an updated version of the object from the server, and stores the object in the cache”).



downloading, by the storage client, the previous version of the data object and at least one delta from the storage service (See Paragraph 267 “delta -type compression algorithm”); and

applying, by the storage client, the at least one delta to the previous version of the data object to obtain an updated version of the data object (See Paragraph 452 “the appliance 200 receives those portions of the object has changed instead of an entire updated copy of the object. Based on the response from the server, the appliance 200 updates the cache accordingly. If the object has changed, the appliance 200 stores the updated object or the changes to the object to the cache 232”).

The Shim et al. reference as modified by Plamondon teaches all the limitations of claim 1.  With respect to claim 6, Plamondon teaches the method of claim 1, further comprising:    

providing an encryption method in the storage client to preserve data privacy (See Paragraph 569 “the compression engine 238 may store data encrypted in the compression history 1138 using any type and form of encryption algorithm”).



monitoring a latency for data accesses from the storage client to the storage service (See Paragraph 596 “the multi-protocol and multi-session compression engine 238 storing non-cacheable content to the compression history, the compression engine 238 increases compressibility of content communicated over WAN and/or LAN links to reduce bandwidth, decrease latency, and improve response times”); 

increasing an amount of caching in response to the latency increasing (See Paragraph 596 “the multi-protocol and multi-session compression engine 238 storing non-cacheable content to the compression history, the compression engine 238 increases compressibility of content communicated over WAN and/or LAN links to reduce bandwidth, decrease latency, and improve response times”); and 

decreasing the amount of caching in response to the latency decreasing (See Paragraph 596 “the multi-protocol and multi-session compression engine 238 storing non-cacheable content to the compression history, the compression engine 238 increases compressibility of content communicated over WAN and/or LAN links to reduce bandwidth, decrease latency, and improve response times”).



in response to the storage service being unresponsive or responding too slowly, the application using the cache to allow the application to continue without communicating with the storage service (See Paragraph 358 “the acceleration program 302 is a client-side acceleration program for performing one or more acceleration techniques to accelerate, enhance or otherwise improve a client's communications with and/or access to a server 106, such as accessing an application provided by a server 106. The logic, functions, and/or operations of the executable instructions of the acceleration program 302 may perform one or more of the following acceleration techniques: 1) multi-protocol compression, 2) transport control protocol pooling, 3) transport control protocol multiplexing, 4) transport control protocol buffering, and 5) caching via a cache manager”).

With respect to claim 9, Shim et al. teaches a computer program product comprising a non-transitory storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising:

providing a storage client for accessing a storage service from a computer program (See Column 3Lines 57-67 “one or more client systems 101-102 communicatively coupled to storage system 104 over network 103”); 



storing a data object in the storage service (See Column 4 Lines 40-55 “data such as data objects 112-113 is accessed in the underlying storage system);

for each of a plurality of updates to the data object, storing a delta in the storage service, wherein the delta encodes a difference between a new version and a previous version of the data object (See Column 20 Lines 34-60 “Data stored in the storage units may be stored in a compressed form (e.g., lossless compression: HUFFMAN coding, LEMPEL-ZIV WELCH coding; delta encoding: a reference to a chunk plus a difference; etc.)”).  Shim et al. does not disclose determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.
However, Pamondon teaches storing a complete updated version of the data object in the storage service in response to determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold (See Paragraph 111 “the device detects an operational characteristic of the transport layer connection to the server is within the predetermined threshold for freshening the object in the cache. In some embodiments, the device transmits, in response to the detection, the request to the server to obtain the status of the object. The device transmits the request to the server prior to a user requesting the object from the page. In another 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shim et al. (cache system) and Plamondon (dynamically checking freshness of cached objects) to include determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.  This would have prevented latency issues by accelerating network traffic.  See Plamondon Paragraph(s) 1-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: delta encoding for accessing backup storages.  


With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.



With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

With respect to claim 22, Shim et al. teaches a computer-implemented method comprising:

providing a storage client for accessing a storage service from a computer program (See Column 3Lines 57-67 “one or more client systems 101-102 communicatively coupled to storage system 104 over network 103”); 

providing a cache within the storage client for reducing a number of accesses to the storage service (See Column 4 Lines 40-55 “data such as data objects 112-113 is accessed in the underlying storage system, the data may be cached in cache memory device 114”);

storing a data object in the storage service (See Column 4 Lines 40-55 “data such as data objects 112-113 is accessed in the underlying storage system);

for each of a plurality of updates to the data object, storing a delta in the storage service, wherein the delta encodes a difference between a new version and a previous version of the 
However, Pamondon teaches storing a complete updated version of the data object in the storage service in response to at least one of: 

(1) a number of deltas from the previous version of the data object exceeds a first threshold; or 

(2) the client determines that a cost of a time or a CPU time constructing an updated version of the data object by applying deltas to a previous version exceeds a second threshold (See Paragraph 111 “the device detects an operational characteristic of the transport layer connection to the server is within the predetermined threshold for freshening the object in the cache. In some embodiments, the device transmits, in response to the detection, the request to the server to obtain the status of the object. The device transmits the request to the server prior to a user requesting the object from the page. In another embodiment, the device transmits a conditional request for the object to the server. In other embodiments, the device receives an updated version of the object from the server, and stores the object in the cache”);



downloading, by the storage client, a previous version of a data object and at least one delta from the storage service (See Paragraph 267 “delta -type compression algorithm”); and

applying, by the storage client, the at least one delta to the previous version of the data object  to obtain an updated version of the data object (See Paragraph 452 “the appliance 200 receives those portions of the object has changed instead of an entire updated copy of the object. Based on the response from the server, the appliance 200 updates the cache accordingly. If the object has changed, the appliance 200 stores the updated object or the changes to the object to the cache 232”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shim et al. (cache system) and Plamondon (dynamically checking freshness of cached objects) to include determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.  This would have prevented latency issues by accelerating network traffic.  See Plamondon Paragraph(s) 1-11.  In addition, the references 

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 6, because claim 23 is substantially equivalent to claim 6.

With respect to claim 24, it is rejected on grounds corresponding to above rejected claim 7, because claim 24 is substantially equivalent to claim 7.

With respect to claim 25, it is rejected on grounds corresponding to above rejected claim 8, because claim 25 is substantially equivalent to claim 8.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130185268 is directed to METHODS OF COMPRESSING AND STORING DATA AND STORAGE DEVICES USING THE METHODS:   [0009] storing may comprise extracting the data pattern; searching for a storage location of the source code words including the data pattern by using pattern table information; and/or writing to the memory device the target code words or delta-encoded information that is obtained by performing the delta-encoding on the target code words based on the source code words according to a search result of the pattern table 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/NICHOLAS E ALLEN/Examiner, Art Unit 2154